This suit was brought to recover $500, the down money, by the purchaser of real estate and $300 search and survey fees, under a real estate contract dated May 5th, 1927. The property described in the contract is known as No. 306 Virginia avenue, Jersey City, New Jersey. A breach of the contract is alleged in the complaint. An answer and counter-claim were filed. The case coming on to be heard by the trial court, on notice to strike out the answer and counter-claim, affidavits having been submitted, the court struck out the answer and counter-claim, as not presenting facts sufficient to entitle the defendants to defend. We cannot find an exception in the record to any ruling of the court. Assuming, but not deciding, that if the case falls within the scope of an act (Pamph. L. 1916 p. 109), in which causes are submitted to the court without a jury; then the six grounds of appeal are unavailable, because they do not set out the judicial action complained of. The mere statement of a proposition of law or fact is of no value, as a ground of appeal. Abbe v. Erie RailroadCo., 97 N.J.L. 212.
But it may not be amiss to add, that we have examined the affidavits submitted to the trial court and concur in the conclusion reached by that court, that it was not error to strike out the answer and counter-claim and the entry of judgment final for the return of the deposit search and survey fees. No waiver was shown. National Surety Co. v. Mulligan, 105 N.J.L. 336;Grossman v. Brick, 139 Atl. Rep. 490.
The judgment of the Supreme Court is therefore affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.
For reversal — None. *Page 569